Citation Nr: 0927349	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  06-18 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a right kidney 
disability.

2.  Entitlement to service connection for a heart disability, 
to include as secondary to a right kidney disability.


REPRESENTATION

Veteran represented by:	Robert W. Legg, Esq.


ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from January 1951 to September 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.  Subsequently, the Veteran moved 
from the State of Washington to Nevada; the Reno RO currently 
has jurisdiction over the Veteran's claims.  

In a January 2007 decision, the Board denied the Veteran's 
claims.  A motion for reconsideration of that decision was 
subsequently denied in a letter dated March 13, 2009.

The Veteran appealed the Board's January 2007 decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In a Memorandum Decision dated February 27, 2009 the 
Court vacated the Board's decision and remanded the issues.  
The contents of the Court's Order will be described below.  
The case was returned to the Board.  

The Veteran subsequently submitted evidence directly to the 
Board, accompanied by a waiver of consideration of such 
evidence by the agency of original jurisdiction.  See 38 
C.F.R. § 20.1304 (2008).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  See also 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC. 



Issues not on appeal

The January 2007 Board decision also denied the Veteran's 
claims of entitlement to service connection for residuals of 
a head injury and a left ear disability.  The February 2009 
Memorandum Decision specifically stated that "the 
[Veteran's] brief does not address the Board's denial of 
service connection for a left ear disability or the residuals 
of a head injury and those issues are therefore deemed 
abandoned."  See the February 2009 Memorandum Decision, page 
1.  Accordingly, the Board's January 2007 decision with 
respect to those issues is final.  See 38 C.F.R. § 20.1103 
(2008).


REMAND

The Court's February 2009 Memorandum Decision held that the 
Board erred in this conclusion that the Veteran did not 
evidence current right kidney or heart disabilities, as it 
failed to consider a December 2003 statement from J.A.F., 
D.O.  Dr. J.A.F. describes an incident where the Veteran was 
hospitalized in service for a right ear injury and hematuria.  
J.A.F. concluded that "bact[e]remia from this incident 
damaged his right kidney and had a negative affect on his 
heart," which, according to the Court, "indicates the 
physician's belief that the [Veteran] suffers from a damaged 
kidney and some form of heart condition."  See the February 
2009 Memorandum Decision, page 3.  

The Veteran has recently submitted a statement from F.R.S., 
M.D., dated in which notes "at present time [the Veteran] 
has atherosclerotic cardiovascular disease."  
Clinical records from Dr. F.R.S. pertaining to the Veteran's 
cardiovascular disease should be obtained.  

The medical evidence which is currently of record does not 
fully address all of the questions which are posed by the 
facts, in particular the relationship between the Veteran's 
military service and any current right kidney or heart 
disabilities.  
These matters should be addressed by an appropriately 
qualified medical professional.  See Charles v. Principi, 16 
Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2008) 
[a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].  

Accordingly, these issues are REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should obtain all records 
from Dr. F.R.S.  All efforts to 
obtain such records should be 
documented in the claims folder.  
Any records so obtained should be 
associated with the Veteran's VA 
claims folder.

2.  VBA should then schedule the 
Veteran for a VA examination to 
determine the existence and 
etiology of any current right 
kidney and heart disabilities.  
The examiner render an opinion as 
to (1) whether right kidney 
and/or heart disabilities 
currently exist; (2) whether 
there is any relationship between 
any currently identified right 
kidney and/or heart disabilities 
and the Veteran's military 
service, to include the in-
service hospitalization for a 
right ear injury and hematuria; 
and (3) whether there is any 
relationship between any 
currently diagnosed  kidney 
disease and any currently 
diagnosed heart disease.  A 
report should be prepared and 
associated with the Veteran's VA 
claims folder.

3.  After undertaking any 
additional development deemed by 
it to be appropriate, VBA should 
readjudicate the Veteran's claims 
of entitlement to service 
connection for a right kidney 
disability; and entitlement to 
service connection for a heart 
disability, both on a direct 
basis and as secondary to the 
claimed right kidney disability.  
If the benefits sought on appeal 
remain denied, VBA should provide 
the Veteran and his attorney with 
a supplemental statement of the 
case and allow an appropriate 
period of time for response.  The 
case should then be returned to 
the Board for further 
consideration, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



